Citation Nr: 0829404	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-28 606	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, 
including secondary to 
service-connected cervical and lumbar spine disorders.

2.  Entitlement to service connection for bilateral lower 
extremity sciatic nerve damage, including secondary to 
service-connected lumbar and cervical spine disorders.

3.  Entitlement to a compensable rating for a scar on the 
right upper eyelid with exposure kerotitis.

4.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions issued in September 2004, March 2005, and 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  
In the September 2004 decision the RO denied service 
connection for depression and bilateral lower extremity 
sciatic nerve damage.  The RO also denied the veteran's 
request for an increased rating for his service-connected 
right upper eyelid disability and a TDIU.  In the March 2005 
decision the RO granted service connection for PTSD and 
assigned an initial 10 percent rating retroactively 
effective from September 9, 2004, the date of receipt of the 
claim.  The even more recent September 2005 RO decision 
increased the initial rating for the PTSD to 30 percent with 
the same retroactive effective date.

In his August and September 2005 substantive appeals (VA Form 
9), the veteran requested a hearing at the RO before a 
Member, i.e., Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board Hearing.  So the Board remanded 
this case in January 2008 to schedule him for a hearing.  He 
later elected to have a videoconference hearing, rather than 
Travel Board hearing, which was held in May 2008.

The Board is remanding the claims for higher ratings for the 
right upper eyelid scar and PTSD, and for a TDIU, for further 
development and consideration.  The remand will be via the 
Appeals Management Center (AMC) in Washington, DC.  However, 
the Board is going ahead and deciding the claims for service 
connection for depression and bilateral lower extremity 
sciatic nerve damage.


FINDINGS OF FACT

1.  A June 2004 VA examiner determined the veteran's service-
connected cervical spine problems had contributed to his 
depression, although the examiner could not ascribe a 
percentage of this additional disability without resorting to 
speculation.

2.  A July 2004 VA examiner indicated the sensory symptoms 
involving the veteran's lower extremities do not follow a 
radicular distribution.  As such, the examiner concluded 
there is no clinical evidence of lumbar radiculopathy or of 
any other nerve damage in the lower extremities due to the 
service-connected lumbar or cervical spine disabilities.  
Indeed, this examiner determined the bilateral lower 
extremity sciatic nerve damage is due, instead, to a 
combination of the veteran's nonservice-connected Type II 
diabetes mellitus and alcoholism.


CONCLUSIONS OF LAW

1.  At least a portion of the veteran's depression is 
proximately due to or the result of his service-connected 
cervical spine disorder.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The veteran does not have bilateral lower extremity 
sciatic nerve damage that is proximately due to, the result 
of, or chronically aggravated by his service-connected lumbar 
and cervical spine disabilities.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in May and October 2004 (1) informed the veteran of 
the information and evidence not of record that was necessary 
to substantiate his claims; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against granting service connection for bilateral lower 
extremity sciatic nerve damage, the downstream disability 
rating and effective date elements of this claim are moot.  
So not receiving this additional notice concerning these 
downstream elements of the claim is inconsequential and, 
thus, at most harmless error.  See 38 C.F.R. § 20.1102.  
Moreover, since the Board is granting the claim for service 
connection for depression secondary to the service-connected 
cervical spine disorder, there also is no need to provide 
this additional Dingess notice concerning the downstream 
elements of that claim.  Id.  Indeed, when the RO implements 
the Board's decision granting this service-connection claim, 
the RO will then have another opportunity to provide any 
necessary additional Dingess notice concerning these 
downstream elements of the claim.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology of his 
depression and bilateral lower extremity sciatic nerve damage 
disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for Depression Secondary to Service-Connected Cervical and 
Lumbar Spine Disorders

The veteran attributes his depression specifically to his 
cervical spine disability, which is already service 
connected.  So his claim is exclusively for secondary service 
connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  He is not alleging, and the evidence does not 
otherwise suggests, that his depression was directly incurred 
in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); 
See also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection is granted for a disorder that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  This includes 
situations when the service-connected disability has 
chronically, meaning permanently, aggravated the non-service-
connected disorder, but in this latter instance compensation 
is limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

VA outpatient treatment records show the veteran was admitted 
for a psychological assessment in November 2003.  The 
examiner noted a history of major depressive disorder and 
alcohol dependence.  The veteran also recently had tried to 
overdose on his medications.  When examined, he had no 
thoughts of hurting himself or others.  He described his mood 
as "funny, messed up."  The examiner diagnosed major 
depressive disorder, recurrent, chronic, severe; alcohol 
dependence, status post suicidal gesture with alcohol and 8 
prescription pills; hypertension; Type II diabetes mellitus 
atherosclerosis; and chronic pain.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 21.

VA furnished the veteran a psychological examination in June 
2004 to determine whether his depression is attributable to 
his service-connected cervical spine disorder.  He complained 
of back pain that allegedly prevented him from working.  He 
said that he was depressed due to his back and neck pain.  He 
explained that he used to do construction work, but that he 
was unable to continue doing that type of job because of his 
back injury.  He also reported waking up frequently during 
the night.  He was depressed and lately had not expressed 
interest in his former activities.  He denied any change in 
libido, although he reported erectile problems.  


He had attempted suicide in February 2004, but he denied any 
current suicidal intent or homicidal ideation.  He had been 
married for two years to his third wife.  He said they were 
somewhat close.  He had not worked since April 2004, as he 
was forced to resign his position as a bus driver.  He 
claimed that he was forced to resign because of his physical 
disabilities.  He spent his time at home but did not 
necessarily engage in any activities.  He worked on his 
computer, slept a lot and did not visit anyone.  

The objective clinical findings indicated the veteran was a 
casually groomed individual who walked with the aid of a 
cane.  His eye contact was quite limited.  He was cooperative 
at times and irritated easily at other times.  He appeared 
rather dysphoric.  He was occasionally tangential.  His 
speech was within normal limits with regards to rate and 
rhythm.  His predominant moods were depression and anger and 
his affect was appropriate to content.  His thought processes 
and associations were logical and tight, with no loosening of 
associations or confusion.  There was no gross impairment in 
his memory, and he was oriented in all spheres (to time, 
place, person and situation).  He did not complain of any 
hallucinations or delusional material.  His insight was 
somewhat limited and his judgment adequate.  He denied any 
suicidal intent or homicidal ideation.  He was competent for 
VA purposes.  

The examiner diagnosed depressive disorder, not otherwise 
specified, and assigned a GAF score of 53.  Most importantly, 
though, this examiner opined that the veteran's cervical 
spine problems had contributed to his depression - and 
therefore linked to the service-connected disability.  
However, the examiner could not ascribe a percentage, in 
terms of quantifying the amount of additional disability from 
the depression, without resorting to speculation.  
Nevertheless, while the examiner noted there were many 
factors accounting for the veteran's depression, his service-
connected cervical spine disability was certainly one of 
them.



Inasmuch as there is competent and persuasive medical nexus 
evidence indicating the veteran's depression is at least to 
some discernable extent attributable to his service-connected 
cervical spine disability, even if not the sole cause, the 
Board will resolve all reasonable doubt in his favor and 
grant secondary service connection.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  See also Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (if VA cannot distinguish by competent medical 
opinion the extent of symptoms that are attributable to 
service-related causes from those that are not, VA 
effectively must presume that all symptoms in question are 
related to service, i.e., part and parcel of the service-
connected disability).  Howell v. Nicholson, 19 Vet. App. 
535, 540 (2006).

All of this said, the Board also points out that the 
veteran's depressive symptoms are equally part and parcel of 
his service-connected PTSD - as noted in the September 2005 
rating decision that increased his disability rating to 30 
percent.  His representative also all but conceded as much 
during the May 2008 videoconference hearing.  So when 
implementing this decision granting service connection for 
the depression, the rating for the depression may end up 
being contemplated in the rating for the PTSD, rather than as 
a separate and distinct rating.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) and VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14.



III.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Lower Extremity Sciatic Nerve Damage Secondary 
to his Service-Connected Lumbar and Cervical Spine Disorders

The veteran contends he has bilateral lower extremity sciatic 
nerve damage due to radiculopathy from his service-connected 
lumbar and cervical spine disorders.  His claim is entirely 
predicated on this notion of secondary service connection.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
He is not alleging, and the evidence does not otherwise 
suggests, that his bilateral lower extremity sciatic nerve 
damage was directly incurred in service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a); See also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

VA furnished a compensation examination in July 2004 to 
determine whether the veteran's bilateral lower extremity 
sciatic nerve damage was proximately due to, the result of, 
or chronically aggravated by his service-connected lumbar and 
cervical spine disabilities.  The examiner noted the veteran 
was service connected for degenerative disc disease of the 
cervical spine and for a lumbar spine injury.  The examiner 
observed that in the veteran's relevant medical history he 
had been involved in a motor vehicle accident in 1974, 
sustaining injuries to his neck (cervical) and lumbar spine.  
He had experienced constant posterior cervical and lumbar 
pain during the many years since.  X-rays of his cervical 
spine from December 2003 had revealed spurring and disc space 
narrowing at C5-6 and at C6-7.  He also had undergone an MRI 
of his lumbar spine in January 2004, which had revealed 
degenerative disc disease with a central bulging disc at L4-
L5 and mild bilateral neuroforaminal narrowing, but no 
evidence of nerve root compression or a herniated nucleus 
pulposus.



The veteran described a 1-2 year history of numbness, 
tingling and burning sensation in his hands and feet.  He had 
received a diagnosis of Type II diabetes mellitus about two 
years prior to the then current VA examination, so in 2002 or 
thereabouts.  He also had a history of alcoholism, but said 
he had quit drinking about one year prior to that evaluation.  
The examiner indicated the sensory symptoms in the veteran's 
upper and lower extremities were in a stocking and glove 
distribution.  Notably, they did not resemble a radicular 
distribution which would indicate involvement of the lumbar 
and/or cervical spine.

Other objective findings indicated the veteran was in no 
acute distress and that he ambulated with a slight limp.  He 
did not have a cane or any other appliances to assist with 
walking, although he normally used a cane.  A neurological 
examination noted there was no facial weakness or sensory 
loss.  His gag reflex was intact.  His strength and muscle 
tone of all major muscle groups in both upper and lower 
extremities were within normal limits - with no atrophy, 
fasciculations or ataxia.  His pain and touch sensation were 
diminished to the wrist, bilaterally, and in a symmetrical 
stocking distribution to the knees bilaterally.  
Proprioception was intact.  Vibratory sensation was intact in 
the upper extremities and absent in the feet.  His reflexes 
were 1+ symmetrical in his biceps, triceps and knee jerks.  
Ankle jerks were absent bilaterally.  

The examiner diagnosed degenerative disc disease of the 
lumbar spine secondary to trauma with decreased range of 
motion of the lumbar spine and chronic pain.  The examiner 
indicated there was no objective clinical evidence of lumbar 
radiculopathy or of any other nerve damage in the lower 
extremities due to the service-connected lumbar spine injury.  
Indeed, to the contrary, the examiner concluded that 
the veteran's bilateral lower extremity sciatic nerve damage 
was unrelated to his service-connected lumbar or cervical 
spine conditions.  The examiner explained that the veteran 
had distal symmetrical sensory peripheral neuropathy with 
mild involvement of both upper extremities and moderate 
involvement of both lower extremities due, instead, to a 
combination of his Type II diabetes mellitus and alcoholism.

The veteran is competent to proclaim having experienced 
numbness, tingling and burning sensations in his lower 
extremities, but his hearing and other testimony of a 
correlation between these symptoms and his service-connected 
lumbar and cervical spine disabilities is not credible given 
the lack of any objective medical evidence supporting this 
allegation.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

The VA compensation examiner rather unequivocally attributed 
the veteran's lower extremity peripheral neuropathy, instead, 
to his Type II Diabetes Mellitus and alcoholism.  So despite 
the fact the veteran has a confirmed diagnosis of bilateral 
lower extremity sciatic nerve damage, there is no persuasive 
medical nexus evidence linking this condition to his service-
connected lumbar or cervical spine disabilities.  As already 
discussed, in cases, as here, involving a claim for 
secondary service connection, medical evidence is required to 
establish this link between the claimed disability and the 
service-connected disability.  See Wallin, 11 Vet. App. 
at 512; see also Reiber v. Brown, 7 Vet. App. 513 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).

Moreover, since, for these reasons and bases, the 
preponderance of the evidence is against this claim, there is 
no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for depression is granted.

However, the claim for service connection for bilateral lower 
extremity sciatic nerve damage is denied.


REMAND

During his May 2008 videoconference hearing, the veteran 
testified that he was receiving supplemental income from the 
Social Security Administration (SSA) partly because of his 
service-connected lumbar and cervical spine disabilities, 
right upper eyelid scar, and PTSD, and possibly also because 
of his now 
service-connected depression.  He said that he had last 
worked in 2004 because of a combination of occupational 
impairment due to these service-connected disabilities and 
other conditions that are not service connected.  He also 
said that he would submit these SSA records for the Board's 
consideration, so the Board held his case in abeyance for 30 
days following the hearing to allow him this opportunity.  
But he did not submit any of these SSA records.  
Nevertheless, since these additional records are potentially 
relevant to his appeal with VA, especially as they 
specifically concern the disabilities at issue, an attempt 
must be made to obtain this additional evidence.  38 C.F.R. § 
3.159(c)(2).  See also Lind v. Principi, 3 Vet. App. 493, 494 
(1992) and Marciniak v. Brown, 10 Vet. App. 198, 204 (1997) 
and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
veteran has not been provided this required Dingess notice 
concerning the disability rating and downstream effective 
date elements of his claims, and this also needs to be 
corrected before deciding his appeal.  As well, he needs to 
receive still additional VCAA notice to comply with the 
Court's even more recent holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), insofar as how to substantiate a 
claim for an increased rating.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the remaining 
claims on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Obtain all documents pertaining to the 
veteran's receipt of disability benefits 
or supplemental security income from the 
SSA, and then associate these documents 
with his claims file for consideration in 
his appeal.  These records should include, 
but are not limited to, copies of any 
decision on the claim for disability 
benefits, as well as any medical records 
used to make the determination of 
entitlement, any hearing transcripts, etc.  
Efforts to obtain these records should 
also be documented.  If the efforts to 
obtain these records are unsuccessful, and 
further attempts to obtain them would be 
futile, then notify the veteran in 
accordance with 38 C.F.R. § 3.159(c)(2) 
and (3).



3.  Then readjudicate the veteran's claims 
for higher ratings for his PTSD and right 
upper eyelid scar, and for a TDIU, in 
light of the additional evidence since the 
September 2005 statement of the case 
(SOC).  If these claims are not granted to 
his satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give him time to respond to it before 
returning this case to the Board for 
further appellate consideration of these 
remaining claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


